        Case 1:19-cv-00074-JRH-BKE Document 17 Filed 01/28/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


 DISCOTHEQUE, INC., and THELMORE
 JAMES LESTER, as Executor of the
 Estate of James Thelmore Lestor, and
 Next of Kin,

      PLAINTIFFS,
                                                         CIVIL ACTION NO.:
                                                            1:19-cv-00074
 v.

 AUGUSTA-RICHMOND COUNTY,
 GEORGIA,

 and

 MAYOR HARDIE DAVIS, JR., WILLIAM
 FENNOY, DENNIS WILLIAMS, MARY
 DAVIS, SAMMIE SIAS, BOBBY
 WILLIAMS, BEN HASAN, SEAN
 FRANTOM, BRANDON GARRETT,
 MARION WILLIAMS, AND JOHN
 CLARKE, all in their individual capacities
 as Members of the Augusta-Richmond
 County Commission,

      DEFENDANTS.

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ BRIEF ON STANDING

        COME NOW Defendants Augusta, Georgia, Mayor Hardie Davis, Jr., William

Fennoy, Dennis Williams, Mary Davis, Sammie Sias, Bobby Williams, Ben Hasan, Sean

Frantom, Brandon Garrett, Marion Williams, and John Clark, and file this Response to

Plaintiffs’ Brief on Standing, showing the Court the following:

   I.      INTRODUCTION

        On January 10, 2020, this Court held a show cause hearing to determine whether

the Plaintiffs possessed standing. See Doc. 14. To establish standing in an action for

                                              1
         Case 1:19-cv-00074-JRH-BKE Document 17 Filed 01/28/20 Page 2 of 5



declaratory judgment and injunctive relief, a plaintiff must allege that there is a

substantial likelihood that he will suffer injury in the future. AA Suncoast Chiropractic

Clinic, P.A. v. Progressive Am. Ins. Co., 938 F.3d 1170, 1179 (11th Cir. 2019). Following

the hearing, this Court is primarily concerned with whether Plaintiffs alleged an injury

sufficient to challenge Augusta, Georgia’s Adult Zoning Code and Alcohol Code.

   II.      ARGUMENT

   A. Adult Zoning Code

         Plaintiffs   challenge   the   location   restrictions   for   adult   entertainment

establishments that are enumerated in § 28-C-3 of Augusta’s Comprehensive Zoning

Ordinance. See Doc. 1, ¶ 47. While not explicitly stated in the Complaint, it is Defendants’

understanding that Plaintiffs allege that there is a substantial likelihood that Plaintiffs

will no longer be able to operate their adult entertainment businesses in the current

locations now that James Lester has died. See Doc. 1, ¶¶ 64 – 68; See also Doc 16, p. 6. As

that allegation seems to meet the standing requirement for declaratory and injunctive

relief, Defendants do not dispute Plaintiffs’ standing to challenge the Adult Zoning Code.

   B. Alcohol Code

         Plaintiffs complaint with the Alcohol Code is seemingly that it prevents Plaintiffs

from obtaining alcohol licenses if they continue to operate adult entertainment

businesses. Doc. 1, ¶ 68. Plaintiffs assert that it is unconstitutional for Augusta to prohibit

them from serving alcohol and operating adult entertainment businesses simultaneously,

which gives them standing to challenge the Alcohol Code. Plaintiffs cite Augusta, Georgia

Code § 6-2-27(b) in support of their argument that they have standing. However, § 6-2-

27(b) was repealed on March 19, 2019 with the adoption of Ordinance 7654. See Exhibit

A. Section 6-2-27 now states:

                                               2
      Case 1:19-cv-00074-JRH-BKE Document 17 Filed 01/28/20 Page 3 of 5



      A business tax certificate holder for an adult dance establishment/erotic
      dance establishment that can be permitted under the guidelines of the
      Augusta, Georgia Adult Entertainment Ordinance, is eligible to apply for
      on-premise alcohol licenses; provided however, nothing herein contained
      shall affect any vested rights.

Nothing in the Alcohol Code prevents Plaintiffs from having both alcohol licenses and

business tax certificates to operate adult entertainment businesses. Thus, Plaintiffs have

not alleged a substantial likelihood that they will suffer an injury in the future, and

Plaintiffs do not have standing to challenge the Alcohol Code.

   III.   CONCLUSION

      For the foregoing reasons, Defendants do not dispute Plaintiffs standing to

challenge the Zoning Code. However, this Court should find that Plaintiffs lack standing

to challenge the Alcohol Code.

      Respectfully submitted this 28th day of January, 2020.



                                                /s/Tameka Haynes______
                                                Randolph Frails
                                                Georgia Bar No. 272729
                                                Tameka Haynes
                                                Georgia Bar No. 453026

                                                Attorneys for Defendants
Frails & Wilson LLC
211 Pleasant Home Road, Suite A1
Augusta, Georgia 30907
Telephone: 706-855-6715
Facsimile: 706-855-7631
randyfrails@frailswilsonlaw.com
thaynes@frailswilsonlaw.com




                                            3
       Case 1:19-cv-00074-JRH-BKE Document 17 Filed 01/28/20 Page 4 of 5



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


 DISCOTHEQUE, INC., and THELMORE
 JAMES LESTER, as Executor of the
 Estate of James Thelmore Lestor, and
 Next of Kin,

      PLAINTIFFS,
                                                       CIVIL ACTION NO.:
                                                          1:19-cv-00074
 v.

 AUGUSTA-RICHMOND COUNTY,
 GEORGIA,

 and

 MAYOR HARDIE DAVIS, JR., WILLIAM
 FENNOY, DENNIS WILLIAMS, MARY
 DAVIS, SAMMIE SIAS, BOBBY
 WILLIAMS, BEN HASAN, SEAN
 FRANTOM, BRANDON GARRETT,
 MARION WILLIAMS, AND JOHN
 CLARKE, all in their individual capacities
 as Members of the Augusta-Richmond
 County Commission,

      DEFENDANTS.

                            CERTIFICATE OF SERVICE

       This is to certify that the within and foregoing Response was served upon the
following parties in accordance with ECF rules by electronically filing a copy with the
Clerk of Court using the CM/ECF system or by depositing a copy in the United States Mail
with adequate postage thereon to:
                                  Cary S. Wiggins
                            Wiggins Law Group, Suite 401
                             260 Peachtree Street, NW
                                 Atlanta, GA 30303

                                   William Sussman
                                  347 Greene Street
                                  Augusta, GA 30901

                                              4
     Case 1:19-cv-00074-JRH-BKE Document 17 Filed 01/28/20 Page 5 of 5



      This 28th day of January, 2020.
                                            /s/Tameka Haynes______
                                            Randolph Frails
                                            Georgia Bar No. 272729
                                            Tameka Haynes
                                            Georgia Bar No. 453026

                                            Attorneys for Defendants
Frails & Wilson LLC
211 Pleasant Home Road, Suite A1
Augusta, Georgia 30907
Telephone: 706-855-6715
Facsimile: 706-855-7631
randyfrails@frailswilsonlaw.com
thaynes@frailswilsonlaw.com




                                        5
